DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 15 November 2021 has been entered. Claims 1-20 remain pending in this application.  Claims 3 and 13 have been amended.  Applicant's amendment to the specification and the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 18 August 2021. 

Response to Arguments
Applicant's arguments filed 15 November 2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 7, on pg. 8, Applicant argues that the pattern plating of nickel and gold taught by Chang is formed above the second layer of PI to function as a probing pad.  In addition Applicant submits that the copper layer for pedestals formed in the second layer of PI is not a structure or a metal probe for achieved electrical tests of packaged integrated circuits.  Applicant asserts the copper layer for pedestals and pattern plating of nickel and gold of Chang are formed in different steps and are individual components.  Thus Applicant submits Chang does not disclose the claimed subject matter.  The Examiner respectfully disagrees for the following reasons.
The rejection relies on the “copper pads shown in step 19 and pattern plating of nickel and gold shown in step 43” to corresponds to the claimed “plurality of first metal components.”  As shown in step 42-43 of Chang, the copper pads are within the second flexible dielectric layer and as such the stack formed by the copper pads and the pattern plating of nickel and gold are “partially in the second flexible dielectric layer” as claimed.  The pending claim language recites “a plurality of first metal components.”  This recitation does not preclude a “metal stack” from being considered as “a metal component” and is therefore sufficiently broad to be anticipated by a “metal stack.”  As such Chang’s copper pads and pattern plating of nickel and gold is considered to teach the claimed “plurality of first metal components.”  Para [0061] of Chang teaches such a stack is used for probe pad and thus anticipates the claimed “metal probe.”  
Regarding claim 13, on pg. 9, Applicant argues that the secondary reference Chen teaches the layers around the first pattern conductive layer 130 and the second patterned conductive layer 150 are entirely removed and fails to teach removing a portion.  The Examiner respectfully disagrees.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Chang teaches a plurality of probes with portions of the metals embedded in dielectric layer.  Chan teaches a plurality of probes in which surrounding dielectric layers have been removed.  As such, it would be obvious to 
Applicant has relied upon the arguments addressed above for all other dependent claims.  These arguments have been carefully considered but are not persuasive for at least the reasons set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. US 2006/0257631 (Chang).
Regarding claim 1, Chang teaches (Figs. 1-4. Also see annotated Fig. 4 below) a metal probe structure, comprising:
a multi-layer substrate (see Fig. 1 – multi-layer ceramic substrate (MLC) in steps 
a first flexible dielectric layer disposed over the multi-layer substrate (see Fig. 3 – steps 18-19 includes polyimide (PI) layer on MLC), having a conductive layer formed thereover (see Fig. 3 – step 18-19 – copper layer for pedestals);
a second flexible dielectric layer disposed over the first flexible dielectric layer (see Fig. 4 – second layer pf PI I step 42), covering the conductive layer (see Fig. 4 – step 42 and para [0058] – applied PI layer is thicker than the copper); and
a plurality of first metal components disposed over the conductive layer and partially in the second flexible dielectric layer to serve as a metal probe (see Fig. 3-4 – copper pads shown in step 19 and pattern plating of nickel and gold shown in step 43 corresponds to pad stack over the copper pedestals and is partially in the second layer of PI.  The metal forms the probe pad per para [0061]).

[AltContent: textbox (First metal (pad stack))]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second flexible dielectric layer (PI))]
[AltContent: arrow][AltContent: textbox (Conductive layer (copper pedestal))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Multi-layer substrate)][AltContent: textbox (First flexible dielectric layer (PI))]
    PNG
    media_image1.png
    183
    383
    media_image1.png
    Greyscale


Annotated Fig. 4 of Chang et al. US 2006/0257631


Regarding claim 2, Chang teaches (Figs. 1-4) the metal probe structure of claim 1, wherein the first metal components are stacked from bottom to top (see Figs. 1-4 – first metal components are considered the pad stack of copper pad with nickel and gold plating).
Regarding claim 4, Chang teaches the metal probe structure of claim 1, wherein the first flexible dielectric layer and the second flexible dielectric layer comprise polyimide (see para [0022] – first layer of polyimide (PI).  Also see para [0058], second layer is polyimide.).
Regarding claim 5, Chang teaches (Fig. 1-4) the metal probe structure of claim 1, wherein the first metal components comprise copper or aluminum (see Fig. 3 – copper pads).
Regarding claim 7, Chang teaches (Figs. 1-4) the metal probe structure, comprising:
a multi-layer substrate (see 1 – multi-layer ceramic substrate (MLC));
a first flexible dielectric layer disposed over the multi-layer substrate (see Fig. 3 – steps 18-19 includes polyimide (PI) layer on MLC), having a conductive layer formed thereover (see Fig. 3 – step 18- 19 – copper layer for pedestals);
a second flexible dielectric layer disposed over the first flexible dielectric layer, (see Fig. 4 – second layer of PI), covering the conductive layer (see Fig. 4 – step 42 and para [0058] – applied PI layer is thicker than the copper); and
a plurality of metal stacks respectively disposed over the conductive layer and partially located in a second flexible insulating layer (see Fig. 3-4 – copper pads shown in step 19 and pattern plating of nickel and gold shown in step 43 corresponds to pad stack over the copper pedestals and is partially in the second layer of PI.  The metal forms the probe pad per para [0061]), wherein the metal stacks respectively comprise a plurality of first metal components and a plurality of second metal components that are interleaved with each other from bottom to top (see Fig. 3-4 – copper pads shown in step 19 and pattern plating of nickel and gold shown in step 43 corresponds to pad stack over the copper pedestals and is partially in the second layer of PI.  The metal forms the probe pad per para [0061]).
Regarding claim 9, Chang teaches (Figs. 1-4) the metal probe structure of claim 7, wherein the first flexible dielectric layer and the second flexible dielectric layer comprise polyimide (see para [0022] – first layer if polyimide (PI).  Also see para [0058] - second layer is polyimide.).
Regarding claim 10, Chang teaches (Figs. 1-4) the metal probe structure of claim 7, wherein the first metal components and the second metal components comprise different materials (see Fig. 4 – copper pads and nickel and gold plating).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US 2006/0257631 (Chang) in view of Khandros et al. US 6,476,333 (Khandros).
Regarding claim 3, Chang teaches (Fig. 1-4) the metal probe structure of claim 1, but does not teach a metal layers, wherein the metal layer is located over a side surface and a top surface of the first metal components to physically connect to the first metal components, thereby forming the metal probe with thereof.
Khandros teaches (Fig. 8) a metal layer (see Fig. 8 – shell layer 172 and solder layer 174), wherein the metal layer is located over a side surface and a top surface of the first metal components to physically connect to the first metal components (see Fig. 8 – shell layer 172 and solder layer 174 are located over side and top surface of contact structure 171 in order to physically connect the contacts), thereby forming the metal probe with thereof (see Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe structure taught by Chang to include a metal layer cover the surface first metal components as taught by Khandros in order to add mechanical stability. 
Regarding claim 6, Chang teaches (Figs. 1-4) the metal probe structure of claim 3, wherein the metal layers comprise nickel, palladium, gold, or alloys thereof (see Fig. 4 – nickel and gold plating).
Regarding claim 8, Chang teaches (Figs. 1-4) the metal probe structure of claim 7, but does not teach further comprising a metal layer over a side and a top surface of the metal stacks to physically connect to the metal stacks and form a metal probe with thereof.
Khandros teaches (Fig. 8) a metal layer (see Fig. 8 – shell layer 172 and solder layer 174) over a side surface and a top surface of the metal stacks to physically connect to the first metal components (see Fig. 8 – shell layer 172 and solder layer 174 are located over side and top surface of contact structure 171 in order to physically connect the contacts), thereby forming the metal probe with thereof (see Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe structure taught by Chang to include a metal layer cover the surface metal stacks as taught by Khandros in order to add mechanical stability. 
Regarding claim 11, Chang teaches (Figs. 1-4) the metal probe structure of claim 10, wherein the first metal components comprise copper or aluminum (see Fig. 3 – copper pads), and the second metal components comprise nickel, gold, and alloys thereof (see Fig. 4 – nickel and gold plating).
Chang does not explicitly teach second metal components comprising palladium.
Khandros teaches second metal components comprising palladium (see col. 5, lines 31-65 – shell 116 is gold, nickel, palladium and alloys).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second metal components taught by Chang to include palladium as taught by Khandros in order to achieve the desired electrical and mechanical properties.
Regarding claim 12, Chang teaches (Figs. 1-4) the metal probe structure of claim 8, but does not teach wherein the metal layer comprises nickel, gold, and alloys thereof.
Khandros teaches second metal components comprising palladium (see Fig. 8 – shell 172 coats the probes 106.  See col. 5, lines 31-65 – shell 116 is gold, nickel, palladium and alloys.  Shell 172 is considered to be made of same materials.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal layer taught by Chang to include palladium as taught by Khandros in order to achieve the desired electrical and mechanical properties.

Claims 13, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US 2006/0257631 (Chang) in view of English machine translation of Chen et al. CN 102384992 (Chen).
Regarding claim 13, Chang teaches (Figs. 1-4) the method for fabricating a metal probe structure, comprising steps of:
providing a multi-layer substrate (see 1 – multi-layer ceramic substrate (MLC) in step 1) having a first flexible dielectric layer (see Fig. 3 – steps 9-10 includes polyimide (PI) layer on MLC) and a conductive layer sequentially formed thereover (see Fig. 3 – step 18- 19 – copper layer for pedestals);
forming a second flexible dielectric layer over the first flexible dielectric layer (see para [0034] – step 20 apply a coat of PI), covering the conductive layer (see para [0034-0035] – PI will cover copper);
forming a plurality of first openings in the second flexible dielectric layer, wherein the first openings respectively exposing a portion of the conductive layer (see para [0037] – openings in the PI layer are etched in step 23);
forming a patterned photoresist layer over the second flexible dielectric layer (see para [0038] – step 24 includes pattern plate another copper layer. Per para [0019], pattern plating involves electrolytic plating on portions that were exposed in the photolithography processes described in para [0019].  Therefore, the pattern plating described in step 24 is considered to include the deposition and patterning of the photo resist layer), wherein the patterned photoresist layer has a plurality of second openings respectively located over the first openings (see para [0038] – the pattern platting include copper over the via openings in the PI layer) , and the second openings respectively expose the first openings and the portion of the conductive layer exposed during formation of the first openings (see Figs. 1-4  - the openings are vertically stacked and therefore the first and second opening expose the copper pedestals);
forming a first metal component in each of the first openings (see para [0038] – step 24 includes the pattern plating of the copper layer such that the coper layer fills the via holes), wherein the first metal component respectively fills the first openings and physically contacts the conductive layer (see para [0038] – copper fills the openings and contacts corresponding pedestal as shown through the vertical alignment of copper pads and pedestals in Figs. 1-4);
removing the patterned photoresist layer (see para [0038] – pattern plating includes the photolithography steps described in para [0019] and therefore includes the stripping of the photoresists as described in para [0020]).
Chang does not explicitly teach performing an etching process, removing a portion of the second flexible dielectric layer to expose a portion of the first metal components to form a metal probe.
Chen teaches performing an etching process, removing a portion of the second flexible dielectric layer to expose a portion of the first metal components to form a metal probe (see Fig. 1G and para [0052] – removing the first and second layers 120a, 140a to for a plurality of probes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Chang to include removing portions of the flexible dielectric layer as taught by Chen in order to adjust the length of the exposed probes for improving contact reliability with the device to be contacted. 
Regarding claim 14, Chang teaches (Figs. 1-4) the method of claim 13, before performing the etching process, further comprising the following steps:
forming a third flexible dielectric layer over the second flexible dielectric layer, covering the first metal components (see para [0045-0056] – method for adding additional layers.  Method include step 32 – applying third coat of PI); and
forming another first metal component over the first metal component to form a plurality of metal stacks comprising a plurality of first metal components sequentially stacked (see para [0045-0056] – steps include the plating of copper to form plurality of metal stacks).
Chang does not teach wherein the third flexible dielectric layer and a portion of the second flexible dielectric layer are removed during the etching process, and the metal stacks comprising a portion of the first metal components stacked from bottom to top to form a metal probe.
Chan teaches the third flexible dielectric layer and a portion of the second flexible dielectric layer are removed during the etching process, and the metal stacks comprising a portion of the first metal components stacked from bottom to top to form a metal probe (see Fig. 1G and para [0052] – removing the first and second layers 120a, 140a to for a plurality of probes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Chang to include removing portions of the flexible dielectric layer as taught by Chen in order to adjust the length of the probes for improving contact reliability with the device to be contacted. 
Regarding claim 17, Chang teaches (Figs. 1-4) the method of claim 13, wherein the first flexible dielectric layer and the second flexible dielectric layer comprise polyimide (see para [0022] – first layer if polyimide (PI).  Also see para [0058] second layer is polyimide.).
Regarding claim 19, Chang teaches (Figs. 1-4) the method of claim 13, wherein the first metal component comprises copper or aluminum (see Fig. 3 – copper pads).


Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US 2006/0257631 (Chang) in view of English machine translation of Chen et al. CN 102384992 (Chen) and in further view of Khandros et al. US 6,476,333 (Khandros).
Regarding claim 15, Chang in view of Chen teaches the method of claim 13, but does not teach further comprising a step of performing an electroplating process to form a metal layer over a side and top surface of the first metal components to forms the metal probe with thereof.
Khandros teaches (Fig. 8) a metal layer (see Fig. 8 – shell layer 172 and solder layer 174) electroplating process to form a metal layer over a side and top surface of the first metal components to forms the metal probe with thereof (see Fig. 8 – shell layer 172 and solder layer 174 are located over side and top surface of contact structure 171 in order to physically connect the contacts), thereby forming the metal probe with thereof (see Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe structure taught by Chang in view of Chen to include a metal layer cover the surface metal stacks as taught by Khandros in order to add mechanical stability. 
Regarding claim 20, Chang in view of Chan teaches (Figs. 1-4) the method of claim 15, but does not teach wherein the metal layer comprises nickel, palladium, gold, and alloys thereof. 
Khandros teaches second metal components comprising palladium (see col. 5, lines 31-65 – shell 116 is gold, nickel, palladium and alloys).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second metal components taught by Chang to include palladium as taught by Khandros in order to achieve the desired electrical and mechanical properties.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US 2006/0257631 (Chang) in view of English machine translation of Chen et al. CN 102384992 (Chen) and in further view of Babson et al. US 2002/0005728 (Babson).
Regarding claim 16, Chang in view of Chen teaches the method of claim 13, with the etching process (see claim 13 above).
Chang in view of Chen does not teach a step of performing an annealing process to metal stacks.
Babson teaches a step of performing an annealing process to metal stacks (see para [0036] – anneal step following deposition of metals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Chang in view of Chen to include an anneal process as taught by Babson in order to achieve the desired metal conductivity as is known in the art.
Regarding claim 18, Chang in view of Chen teaches (Figs. 1-4) the method of claim 13, but does not explicitly teach wherein the first metal components are formed by evaporation deposition.
Babson teaches the metal components are formed by evaporation deposition (see para [0036] – conductor formed by evaporation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Chang in view of Chen to utilize evaporation deposition as Babson in order to form high quality, precise thickness thin film layers as is known in the art. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868